Case 2:18-bk-20028   Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24   Desc Main
                               Document      Page 1 of 7
       Case 2:18-bk-20028             Doc 314        Filed 04/22/19 Entered 04/22/19 11:25:24   Desc Main
                                                    Document      Page 2 of 7
                                                                                                            Page 2


B 25C (Official Form 25C) (12/08)

14.   HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?                                     u       ✔
                                                                                                            u
15.   DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?                                      u       ✔
                                                                                                            u
16.   HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?                                               u       ✔
                                                                                                            u
17.   HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?                                    u       ✔
                                                                                                            u
18.   HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                 u       ✔
                                                                                                            u


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX                                  u       ✔
                                                                                                            u
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                 TOTAL INCOME $                 0
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                          $       208,526
                                        Cash on Hand at End of Month                            $       206,555
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                      TOTAL   $       206,200
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                               TOTAL EXPENSES $             1,971
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                     $               0
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                   $           1,971
                                    (Subtract Line C from Line B)   CASH PROFIT FOR THE MONTH   $       (1,971)
       Case 2:18-bk-20028           Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24   Desc Main
                                              Document      Page 3 of 7
                                                                                                      Page 3


B 25C (Official Form 25C) (12/08)



                                         UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                        TOTAL PAYABLES $                  0
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                     TOTAL RECEIVABLES $                  0
                                              (Exhibit E)


                                     BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                           206
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                                0


                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                   $               0
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                              $      255,662
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                         $               0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                       $               0
       Case 2:18-bk-20028                Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24            Desc Main
                                                   Document      Page 4 of 7
                                                                                                                    Page 4


B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected               Actual               Difference
INCOME                 $                        0 $                       0 $                      0
EXPENSES               $                        0 $                   1,971 $                 (1,971)
CASH PROFIT            $                        0 $                  (1,971) $                (1,971)


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                              $               0
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                            $       50,000
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                         $      (50,000)




                                                   ADDITIONAL INFORMATION

PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
Case 2:18-bk-20028   Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24    Desc Main
                               Document      Page 5 of 7

                                                        *Copies of checks available upon request*
Case 2:18-bk-20028   Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24   Desc Main
                               Document      Page 6 of 7
Case 2:18-bk-20028   Doc 314    Filed 04/22/19 Entered 04/22/19 11:25:24   Desc Main
                               Document      Page 7 of 7
